DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 10/31/2022 without traverse of Group I, claims 1-4 & 7-11 for further examination. Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/31/2022. The traversal is on the ground(s) that Independent claim 1 has been amended to recite the subject matter from claims 5 and 6. More specifically, amended claim 1 incorporated the following technical feature from claim 6, in part: at least one second product collection chamber (9"), which is limited by the applicator roller (1) or the second dosing roller (2") respectively. Thus, the claimed invention as amended herein defines a second product collection chamber 9", which is not disclosed in the prior art and that the technical feature of the system of claim 1 is a special technical feature which is novel and not rendered obvious over the prior art. This is not found persuasive because: The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of at least one second product collection chamber (9"), which is limited by the applicator roller (1) or the second dosing roller (2") respectively, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rousu (US 2013/0008373 A1). Krause teaches the use of at least one second product collection chamber (9"), which is limited by the applicator roller (1) or the second dosing roller (2") respectively (see citations in rejection below). 
If it can be established that the feature is known in the art, there is a lack of unity a posteriori, since the feature is not a technical feature that defines a contribution over the prior art.  See PCT International Search and Preliminary Examination Guidelines Chapter 10 §§ 10.03-10.04.
For restriction procedure, see MPEP 1893.03
The requirement is still deemed proper and is therefore made FINAL.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/10/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 9, line 4 recites the limitation “the passage”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the passage” as “a passage”. To correct this problem, amend line 4 to recite “a passage”.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-4 & 7-11  are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Rousu (US 2013/0008373 A1) hereinafter Rousu.
	As regards to claim 1, Rousu discloses a system for applying a product by roller (abs; fig 1), comprising; 
an applicator roller 5 for applying a product 3 on a substrate 4 ([0032]; fig 1; clm 1),
a first dosing roller 6 for dosing said product 3 on the surface of the applicator roller 5 ([0032]; fig 1; clm 1), 
at least one second dosing roller 8 configured to fine-tune the dosing performed by the first dosing roller 6, thereby adjusting the amount of product 3 dosed on the surface of the applicator roller 5 ([0032]; [0034]-[0035]; [0039]-[0040]; fig 1-9; clm 1), and 
at least one dosing body 7, wherein the at least one dosing body 7 comprises the first dosing roller 6, wherein the at least one dosing body 7 comprises one or more side walls (see fig 1), wherein the at least one dosing body 7 defines, together with the applicator roller 5, a first product collection chamber (see fig 1, interior of body 7) ([0032]; fig 1; clm 1), 
wherein a collection module 2 establishes, together with the applicator roller 5 or the second dosing roller 8 respectively, at least one second product collection chamber 9 ([0032]; [0034]-[0035]; [0039]-[0040]; fig 1-9; clm 1).
As regards to claim 2, Rousu discloses a system (abs; fig 1), further comprising a movement subsystem 13, which enables the second dosing roller 8 to move closer to and/or farther away from the applicator roller 5 during assembly ([0032]; [0034]-[0036]; [0038]-[0041]; fig 1-9; clm 1).
As regards to claim 3, Rousu discloses a system (abs; fig 1), further comprising an independent motor (see fig 1, all rollers are independently mounted and rotating) for the applicator roller 5, for the first dosing roller 6 and for the at least one second dosing roller 8 ([0032]; [0034]-[0036]; [0038]-[0041]; fig 1-9; clm 1).
As regards to claim 4, Rousu discloses a system (abs; fig 1), further comprising a regulation subsystem (see fig 1, rollers 6 & 8 rotating at desired speed and direction) for the direction and the rotation speed of the first dosing roller 6 and of the at least one second dosing roller 8 ([0032]; [0034]-[0036]; [0038]-[0041]; fig 1-9; clm 1).
As regards to claim 7, Rousu discloses a system (abs; fig 1), further comprising a product recirculation circuit (see [0032], product recycled), configured to recirculate the product 3 from the first product collection chamber (see fig 1, interior of body 7) and/or from the at least one second product collection chamber 9 ([0032]; [0034]-[0036]; [0038]-[0041]; fig 1-9; clm 1).
As regards to claim 8, Rousu discloses a system (abs; fig 1), further comprising product level maintenance means in the first product collection chamber (see fig 1, interior of body 7) and/or in the at least one second product collection chamber 9, in order to maintain a constant level of product 3 due to the extraction or introduction of product 3 into said first product collection chamber (see fig 1, interior of body 7) and at least one second product collection chamber 9 ([0032]; [0034]-[0036]; [0038]-[0041]; fig 1-9; clm 1).
As regards to claim 9, Rousu discloses a system (abs; fig 1), wherein the first product collection chamber (see fig 1, interior of body 7) comprises an opening (see fig 1) established by at least one side wall (see fig 1) of the dosing body 7 and by the applicator roller 5, wherein said opening (see fig 1) has a width such as to enable a passage towards the first product collection chamber (see fig 1, interior of body 7) of a layer of product 3 which has not been deposited on the substrate 4 and which returns adhered to the applicator roller 5 ([0032]; [0034]-[0036]; [0038]-[0041]; fig 1-9; clm 1).
As regards to claim 10, Rousu discloses a system (abs; fig 1), wherein the at least one dosing body 7 comprises a product collection tray (lower interior of body 9) located underneath the first product collection chamber (see fig 1, interior of body 7), wherein said product collection tray (lower interior of body 9) establishes, together with the applicator roller 5 and/or together with at least one side wall (see fig 1) of the dosing body 7, a product accumulation compartment, for accumulating product 3 dragged by the first dosing roller 6 and/or by the second dosing roller 8 and/or detached from the applicator roller 5([0032]; [0034]-[0036]; [0038]-[0041]; fig 1-9; clm 1).
As regards to claim 11, Rousu discloses a system (abs; fig 1), further comprising at least one retainer 15 configured to retain and/or scrape product 3 dragged by the first dosing roller 6 and/or by the second dosing roller 8 ([0032]; [0034]-[0036]; [0038]-[0041]; fig 1-9; clm 1).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717